Citation Nr: 0833051	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, as secondary to service-connected lower extremity 
disabilities.

2.  Entitlement to compensation for hepatitis C under 38 
U.S.C. 1151 (West 2002).

3.  Entitlement to an increased rating for depression, 
currently rated as 50 percent disabling.

4.  Entitlement to an increased rating for left ankle 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for right ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and July 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in September 
2003 and July 2006; statements of the case were issued in 
August 2004 and May 2007; and substantive appeals were 
received in September 2004 and July 2007.   

The Board notes that the RO issued a May 2007 rating decision 
in which it denied service connection for post traumatic 
stress disorder (PTSD).  The veteran submitted a July 2007 
correspondence in which he stated he did not want to file a 
notice of disagreement because he didn't want to delay the 
appeal of his other issues.  In September 2007, he sent a 
correspondence in which he stated that he wished to submit 
his PTSD claim to the Board without filing the notice of 
disagreement.  The veteran then filed his notice of 
disagreement in October 2007; and the RO issued a January 
2008 statement of the case.  The claims file does not include 
a substantive appeal on the PTSD issue, and the PTSD issue 
has not been certified to the Board in connection with the 
present appeal.  This matter is referred to the RO for any 
necessary action.   




FINDINGS OF FACT

1.  Diabetes mellitus, type 2, was not manifested during the 
veteran's active duty service or for many years thereafter, 
and the competent medical evidence weighs against a finding 
that diabetes mellitus, type 2, is secondary to the veteran's 
service-connected lower extremity disabilities.  

2.  There is no medical diagnosis of current chronic 
hepatitis C.

3.  The veteran's service-connected depression is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.     

4.  The veteran's service-connected left ankle disability is 
manifested by no more than moderate limitation of motion. 

5.  The veteran's service-connected right ankle disability is 
manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or 
aggravated by active duty service, nor is it secondary to the 
veteran's service-connected lower extremity disabilities.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, have not 
been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9434 
(2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5271 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated October 2001 (prior to the May 2003 rating 
decision) and May 2006 (prior to the July 2006 rating 
decision).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case, the RO provided the veteran with notice that 
complies with Vazquez-Flores; and the veteran returned his 
response in June 2008.     

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a June 2008 correspondence that fully 
complied with Dingess.   

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in January 2003, January 2006 and June 
2007; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Diabetes mellitus

The Board first notes that the evidence does not show that 
diabetes was manifested during the veteran's active duty 
service or for a number of years thereafter, nor does the 
veteran appeal to contend as such. 

In a September 2001 correspondence, the veteran contended 
that during a routine medical examination in September 2001, 
he was diagnosed with diabetes mellitus.  He asserted that 
his diabetes was the "direct result of my medical treatment 
by the VA."  He stated that immediately after his July 2001 
left ankle surgery, he noticed that he was extremely thirsty 
all the time, drank excessive amounts of water, and 
frequently urinated.  He reported that he did not have these 
symptoms prior to surgery; but that they persisted throughout 
his recovery from surgery.  He stated that he lost 20 pounds; 
and that his friends, family, and co-workers commented on his 
sudden weight loss.  He also contended that he lacked 
strength and energy.  He stated that at the time, he believed 
the symptoms were related to his surgery, medication, and 
recuperation.  He stated that "it is now apparent that the 
surgery, stress and tension, and inactivity from the surgery 
resulted in my becoming diabetic."  He requested service 
connection for diabetes mellitus secondary to the surgery on 
his left ankle.  

The veteran underwent a January 2003 VA examination.  The 
examiner reviewed the veteran's medical history and confirmed 
that he was diagnosed with diabetes mellitus in September 
2001, with glucose equaling 642.  The veteran complained of 
polydipsia, polyuria, and weight loss that began shortly 
after surgery.  He was admitted to the hospital but did not 
require insulin.  Glucose decreased to the mid-300 range the 
next day after treatment with hydration only; and an oral 
agent was started.  He was discharged from the hospital 
without complications.  The examiner noted that there was no 
history of ketoacidosis, significant hypoglycemia, 
restriction of activities, visual problems, or vascular, 
cardiac, or neurologic symptoms.  Current treatment included 
5 mg. of  Glyburinde in the morning and 2.5 mg. in the 
evening, plus 500 mg. of Metformin as needed.  The veteran 
visits his primary provider for care approximately every 
three months.  There were no other related symptoms.  The 
examiner opined that although diabetes was diagnosed shortly 
after surgery, "it is less likely than not that this 
condition resulted from surgery."  He went on to explain 
that "Diabetes would not be expected to be related to 
orthopedic surgery and there was no specific evidence that 
other circumstances prevailed that would have made this 
likely other than a temporal relationship only."  

The Board notes that the opinion of the January 2003 VA 
examiner is the only competent medical opinion that addresses 
the issue of whether there is a nexus between the veteran's 
left ankle surgery and diabetes mellitus.  In the absence of 
a contrary medical opinion, the Board finds that the 
preponderance of the evidence weighs against the claim.

The Board notes that in the veteran's August 2008 brief, he 
offered a different theory regarding the cause of his 
diabetes mellitus.  He stated that "Being unable to maintain 
the proper physical conditioning has led to a sedentary 
lifestyle causing weight gain and the onset of diabetes."  
The Board notes that the veteran is competent to testify as 
to experiences and symptoms; however, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, the 
Board may not rely on these recollections to provide the 
necessary nexus between service and current disability.  
Moreover, the veteran's contention that diabetes was caused 
by a sedentary lifestyle and subsequent weight gain appears 
somewhat inconsistent with his previous assertions that he 
was diagnosed with diabetes in conjunction with a sudden 
weight loss.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for diabetes mellitus as 
secondary to lower extremity disabilities must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hepatitis C

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997. Thus, 
38 C.F.R. 
§ 3.361 is for application.

In the veteran's May 2001 claim, the veteran contended that 
in 1992 or 1993 (after giving blood to the San Diego Blood 
Bank) he was told that he had an elevated enzyme count and 
that he should be evaluated by a physician.  He contended 
that he went to the VA for treatment and was told that he had 
the liver of an alcoholic. After further testing, he was told 
that he had hepatitis C.  The veteran asked the physician if 
large doses of Ibuprofen/Motrin could have an impact on his 
liver; and he was told "no."  The veteran was perplexed 
when "the physician explained to me that Hepatitis C was the 
diagnosis when there was damage to a liver, but could not be 
diagnosed as Hepatitis B or C."  The veteran stated that he 
was told that there was no treatment, and that he may 
eventually need a liver transplant.  

The veteran went on to state that in February 2001, he once 
again tried to donate blood but was told that his elevated 
enzyme counts precluded it.  He did some research on the 
internet and discovered that "there is significant evidence 
which indicates that military personnel have a much higher 
percentage of contracting Hepatitis C than the general 
population, and most importantly, medications such as 
Ibuprofen could cause liver damage."  

The veteran underwent a VA examination in January 2003.  The 
examiner reviewed the veteran's medical history and noted 
that elevated transaminases was noted in 1993.  Serology was 
negative for hepatitis A, B, or C.  Ceruloplasmin and iron 
studies were within normal limits.  An April 1993 liver 
biopsy showed fatty change and mild inflammation.  This was 
felt to be consistent with steatohepatitis.  The veteran had 
taken Ibuprofen prior to this, but the abnormality did not 
continue to worsen with treatment; and it did not resolve 
after discontinuation.  No specific treatment was given.  The 
veteran complained of fatigue, poor sleep, and depression.  
There were no gastrointestinal complaints except for an 
occasional right upper quadrant abdominal pain.  The examiner 
diagnosed the veteran with fatty liver/non alcoholic 
hepatosteatosis.  He opined that the condition is less than 
likely to have been related to medication administered by the 
VA as it uncommonly occurs related to Ibuprofen use.  
Furthermore, liver abnormalities generally resolve upon 
discontinuation of the nonsteroidal anti-inflammatory drug.  

The Board notes that the veteran does not have a current 
diagnosis of hepatitis C.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability. See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
such, the veteran cannot be compensated for hepatitis C, when 
he does not in fact, have such a current disability.

Moreover, in regards to the veteran's actual diagnosis (fatty 
liver/non alcoholic hepatosteatosis), the Board notes that 
the only competent medical opinion that addresses the issue 
of whether it is related to VA treatment, specifically weighs 
against the claim.  

The Board once again points out that where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, in 
regards to the veteran's statements regarding what his 
doctors have told him, the Board notes that memories of what 
a clinician may or may not have said cannot constitute 
competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).  

Since the veteran does not have a current diagnosis of 
hepatitis C, the preponderance of the evidence weighs against 
the claim.  Moreover, the only competent medical opinion 
regarding his fatty liver/non alcoholic hepatosteatosis 
weighs against a finding that it was related to treatment by 
the VA (to include the prescription of Ibuprofen).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for entitlement to compensation under 38 U.S.C. § 1151, 
for hepatitis C, must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  
 
Depression

The veteran's service-connected major depression (secondary 
to bilateral lower extremity disabilities) been rated by the 
RO under the provisions of Diagnostic Code 9434.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA examination in June 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran complained of trouble sleeping.  He 
stated that he only sleeps a few hours per night; and he 
wakes up frequently during the night.  He stated that he was 
struggling at work (as a manager), and having problems with 
supervisors and co-workers.  He stated that "I'm constantly 
exhausted.  There is loss of energy and speech problems when 
I am depressed."  He complained of headaches, sadness, 
crying spells, emotional problems, and a lack of sexual 
desire.  He stated that he has no social life.  He reported 
that he is unable to exercise because he has no energy and no 
interests.  He reported irritability and outbursts of anger; 
and that he becomes extremely agitated over minor things.  He 
denied suicidal plans or intentions.  He stated that the 
aforementioned symptoms are constant and almost daily basis; 
and that it is affecting his social life and his work.  He 
stated that he is taking Trazodone, Wellbutrin and other 
medications; and that he felt he need for continuous 
treatment and psychotherapy.

The veteran stated that he has lost friends and has no social 
life.  He avoids people, including his family; and he avoids 
crowded places because they make him more depressed and 
anxious.  He reported no sexual desire and worsened symptoms 
this year.  

Upon examination, his orientation, hygiene and appearance 
were normal.  Behavior was appropriate.  Mood and affect were 
abnormal.  He had depressed mood, impulse control problems, 
and irritability.  There was sadness, and he was withdrawn.  
He was tearful and crying during the examination. 
Communication and speech were normal.  There were no panic 
attacks.  Delusions, hallucinations, and ritualistic 
obsession were absent.  Thought processes were normal.  
Judgment was intact.  Abstract thinking was absent.  Memory 
was moderately abnormal.  He had difficulty with retention of 
highly learned materials.  He also forgot to complete tasks.  
He had no suicidal or homicidal ideations.  The examiner 
diagnosed the veteran with major depression and assigned a 
Global Assessment of Functioning (GAF) score of 62.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

The examiner opined that the veteran was capable of managing 
his benefit payments in his own best interests.  He noted 
that the veteran has occasional difficulty performing 
activities of daily living.  He had problems establishing and 
maintaining work relationships.  His social relationships 
were also diminished.  He had no difficulty understanding 
simple commands; but has some difficulty with complex (two to 
three step) commands.     

A November 2006 outpatient treatment report reflects that the 
veteran reported off and on depressed mood, depending on the 
situation.  He reported that he was almost fired from his job 
in 2005, and that was stressful.  He also reported that his 
son (who has muscular dystrophy) is dying.  The veteran 
reported a lack of interest and motivation; feelings of 
guilt; poor energy levels; poor concentration and short term 
memory problems; anhedonia; difficulty falling asleep and 
staying asleep; nightmares two to three times per week; and 
poor to good appetite.  He denied psychomotor 
agitation/retardation.  He reported that in the past, he 
drank a bottle of scotch and tried to drive off a cliff.  He 
stopped himself because he thought about his son.  He still 
has fleeting thoughts about suicide at times; but he has no 
plans.  
Upon examination, the veteran was dressed appropriately with 
good grooming and hygiene.  Motor activity was within normal 
limits.  He was cooperative and made good eye contact.  
Speech was spontaneous; and rate, rhythm and volume were 
within normal limits.  His flow of thought was logical and 
goal oriented.  No delusions/illusions were verbalized; and 
he denied audio/visual hallucinations.  He denied suicidal 
and homicidal ideation.  He described his mood as "pretty 
sad right now."  His affect was constricted, congruent with 
mood.  He cried during the interview.  He was alert and 
oriented times three.  His insight and judgment were good.  
He was diagnosed with PTSD; bipolar disorder; and major 
depression; and was assigned a GAF score of 51.  The examiner 
then noted that his highest GAF score in the past year was 51 
(which is not consistent with the fact that a GAF score of 62 
was assessed in June 2006, and a GAF scare of 75 was assessed 
in February 2006).  

A January 2007 outpatient treatment report reflects that the 
veteran rated his nervousness as a 7 on a scale of 1 to 10.  
He rated his depression a 6.  He stated that he was stressed, 
and having nightmares once or twice per week.  He rarely 
thought that life was not worth living; and he had no 
suicidal plans or intent.  He reportedly got rid of all his 
guns.  He expressed thoughts of hurting his former boss; but 
would "let God decide on her."  He denied hallucinations.  
He stated that he was distrustful due to the nature of his 
former job (as a counterintelligence special agent).  Upon 
examination, his appearance and behavior were neat and 
appropriate.  Speech was pushed; but it was detailed and 
logical.  His mood/affect was sad/constricted.  His thought 
process and content was goal oriented.  His cognition and 
insight were within normal limits.  He was assessed with 
bipolar disorder depressed phase, and assessed a GAF score of 
51.  

The Board notes that in order to warrant a rating in excess 
of 50 percent, the veteran would have to experience 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

Although the veteran has reported some problems with co-
workers, the Board notes that he has been able to maintain 
employment as a manager of a company.  Moreover, the evidence 
does not reflect deficiencies in judgment or thinking.  
The June 2006 examiner stated that thought processes were 
normal and judgment   was intact.  The November 2006 examiner 
stated that insight and judgment were good.  The January 2007 
examiner stated that the veteran's thought process and 
content was goal oriented; and that his cognition and insight 
were within normal limits.  

Moreover, although the veteran exhibited some of the 
enumerated symptoms (impaired impulse control and fleeting 
suicidal ideation), most of them were absent.  There was no 
evidence of obsessional rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The Board finds that based on the veteran's ability to 
maintain employment and his ability to function 
independently, his disability more nearly approximates to a 
50 percent rating; and that the preponderance of the evidence 
is against a finding that a 70 percent rating is warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for depression 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Ankles

The veteran's service-connected left and right ankle 
disabilities have been rated by the RO under the provisions 
of Diagnostic Code 5271.  Under this regulatory provision, a 
rating of 10 percent is warranted for moderate limitation of 
motion.  A rating of 20 percent is warranted for marked 
limitation of motion.  Normal range of motion of an ankle is 
0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  A 30 percent rating is 
warranted if the ankle is fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between zero degrees and 10 degrees.  A 40 percent 
evaluation is warranted if the ankle is fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent left underwent surgery in July 2001.  
He was diagnosed with left ankle lateral instability; loose 
bodies in the tibiotalar joint; and left ankle lateral talar 
bone osteochondritis dissecans.  He underwent a left ankle 
lateral rostrom stabilization; a left ankle lateral talar 
dome osteochondritis dissecans defect drilling; and removal 
of loose bodies from the lateral and medial aspects of the 
tibiotalar joint.  The veteran's left ankle had been rated at 
10 percent effective July 1997.  That rating was increased to 
100 percent effective July 17, 2001 (the date of the 
surgery).  The rating was reduced back to 10 percent 
effective November 1, 2001.  

The veteran's right ankle was rated as noncompensable since 
July 1997.  The May 2003 rating decision that is the subject 
of this appeal increased the rating to 10 percent effective 
May 9, 2001 (the date of receipt of the claim).  

The veteran underwent a VA examination in January 2003.  The 
ankles showed no swelling or effusion.  There was diffuse 
tenderness bilaterally except lateral-posterior ankle.  There 
was stress pain with varus testing bilaterally and with full 
dorsiflexion and plantar flexion.  There was no laxity.  
Range of motion of the ankles was 35 degrees of plantar 
flexion bilaterally, and 0 degrees of dorsiflexion 
bilaterally.  Gait was grossly within normal limits.  He was 
assessed with a bilateral ankle sprains with post-traumatic 
changes.  

The veteran underwent another VA examination in January 2006.  
He complained of severe pain in his left ankle joint.  He 
also complained of constant pain in both ankles, accompanied 
by clicking, popping, instability, stiffness, and looseness.  
He stated that the symptoms are especially worse with 
weightbearing activities and in cold weather.  He reported 
taking 800 mg of ibuprofen and Tylenol #3 as needed for the 
pain.  He stated that he sometimes uses a cane for 
ambulation; and that he misses work approximately twice per 
month as a result of the ankle disabilities.  

Upon examination, the veteran ambulated with a slightly 
limping gait; and he used a brace and cane.  The right leg 
measured 101 cm. and the left leg measured 99 cm.  
Examination of the feet revealed the presence of increased 
callosites on the plantar surface of the bilateral forefeet.  
There was no evidence of breakdown.  Examination of the 
ankles revealed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, or instability.  There 
was tenderness to palpation of both medial and lateral 
malleoli.  There was no evidence of significant deformity.  
Right ankle joint revealed active dorsiflexion limited at 10 
degrees, with pain at 10 degrees.  Active plantar flexion was 
limited at 30 degrees, with pain at 30 degrees.  Left ankle 
joint revealed active dorsiflexion limited at 10 degrees, 
with pain at 10 degrees.  Active plantar flexion was limited 
at 20 degrees, with pain at 20 degrees.  The range of motion 
of both joints was limited by pain, fatigue, weakness, lack 
of endurance, and incoordination following repetitive use.  
Pain had a major functional impact on the veteran.  However, 
the examiner was not able to determine the degree of 
additional limitation of motion without resorting to mere 
speculation.  X-rays revealed old avulsion from the medial 
malleolus on both ankles.  There were no other findings.  The 
examiner stated that the veteran is able to provide self-
care.  She also noted that the veteran is limited in 
performing high-impact activities, prolonged walking, and 
walking on uneven ground.  

The Board acknowledges that the veteran's right ankle joint 
showed dorsiflexion limited at 10 degrees, and plantar 
flexion limited at 30 degrees.  The Board also notes that the 
veteran's left ankle joint showed dorsiflexion limited at 10 
degrees, and plantar flexion limited at 20 degrees.  These 
readings show loss of approximately half of normal range of 
motion, and in the Board's views these measurements as 
showing no more than moderate limitation of motion.  The 
Board notes that plantar flexion of 30 degrees or less would 
warrant a 20 percent rating if the ankle were ankylosed in 
that position; however, there is no evidence of ankylosis.  
As such, ratings in excess of 10 percent are not warranted.  

Finally, in regards to DeLuca criteria, the January 2006 VA 
examiner stated that the range of motion of both ankle joints 
was limited by pain, fatigue, weakness, lack of endurance, 
and incoordination following repetitive use.  However, she 
was not able to determine additional loss of motion without 
resorting to speculation.  As such, there is no medical 
evidence to show that there is any additional loss of motion 
of the right and left ankles due to pain or flare-ups of 
pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for ratings in excess of 10 percent for right and left 
ankle disabilities must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


